Citation Nr: 0517884	
Decision Date: 06/30/05    Archive Date: 07/07/05	

DOCKET NO.  04-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by the 
VARO in St. Paul, Minnesota, that granted service connection 
for bilateral sensorineural hearing loss and assigned a 
10 percent disability rating, effective September 18, 2003.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) the veteran's appeal 
has been advanced on the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.  

2.  The veteran's bilateral hearing loss is manifested by no 
worse than level XI hearing in the right ear and level II in 
the left ear.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. §§ 5102 and 
5103.  In this regard, VA will inform the appellant of what 
information and evidence, if any, that he needs to provide 
and what information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A.  

The Board notes that by communication dated in September 2003 
VA notified the veteran of the information and evidence 
necessary to substantiate his claim, what information and 
evidence he was to provide, and what information and evidence 
VA would attempt to obtain on his behalf.  As such, the Board 
finds that the communication satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004), (Pelegrini II).  In this case, the veteran was 
provided with notice of the VCAA in the September 2003 
communication, a time prior to the April 2004 rating 
decision.  

The Board notes that the veteran has been assisted in the 
development of evidence.  He was afforded VA examinations in 
February 2003 and again in March 2005.  There is no 
indication of any outstanding evidence to be obtained and 
associated with the claim.  The assignment of disability 
ratings for service-connected hearing impairment is derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

In view of the forgoing, the Board finds that VA has complied 
with its duty to assist and duty to notify requirements.  

Factual Background

The veteran submitted a claim for service connection for 
bilateral hearing loss that was received in September 2003.  

He was afforded a VA audiometric examination in 
November 2003.  No medical records were in the claims file.  
The claims file was reviewed by the examiner.  

On audiologic examination, there was no measurable hearing in 
the right ear.  In the left ear, decibels levels were 35 at 
500 Hertz, 40 at 1,000 Hertz, 50 decibels at 2,000 Hertz, 50 
decibels at 3,000 Hertz, and 70 decibels at 4,000 Hertz.  The 
average for 1,000, 2,000, 3,000, and 4,000 Hertz was given as 
105 plus in the right ear and 53 in the left ear.  Speech 
recognition was 88 percent correct in the left ear.  

The summary reflected there was no measurable hearing in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear with mildly impaired speech recognition.  

The veteran was afforded another VA audiologic examination in 
March 2005.  Again, there was no measurable hearing in the 
right ear.  

With regards to the left ear, decibel loss with pure tone 
threshold at 1,000 Hertz was 45, at the threshold of 2,000 it 
was 45, at 3,000 it was 55, and at 4,000 it was 70.  The 
average decibel loss in the left ear was 54.  

Speech discrimination in the right ear was not measurable.  
Speech discrimination in the left ear was still 88 percent.  
It was noted the veteran had been wearing a left monaural 
hearing aid.  The results were described as stable with those 
obtained at the time of the aforementioned examination in 
November 2003.  


Analysis

Disability ratings are determined by the application of the 
VA's Schedule of Rating Disabilities (Rating Schedule), which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must develop the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

As noted above, the assignment of disability ratings for 
service-connected hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of the 
Rating Schedule.  Under these criteria, evaluations of 
bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The degree of 
disability for bilateral service-connected defective hearing 
is ascertained with the application of the Rating Schedule, 
which establishes 11 auditory acuity levels, ranging from 
level I (for essentially normal acuity) through XI (for 
profound deafness).  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In this case, the results of the VA audiometric examinations 
in 2003 and again in March 2005 are essentially the same.  
Under the criteria set forth in the Rating Schedule, the test 
results establish that the veteran has level XI hearing in 
the right ear, and level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These findings correspond to the 
10 percent disability rating currently in effect.  As noted 
above, the ratings for disability compensation for hearing 
loss are determined by the mechanical application of the 
criteria set forth in the Rating Schedule.  See Lendenmann, 
supra.  In the veteran's case, that results in a 10 percent 
rating.  

Although the veteran and his representative assert that his 
hearing acuity is more severely incapacitating than reflected 
by the 10 percent rating, these statements are clearly of 
less probative value than the objective findings demonstrated 
on recent audiometric testing.  The Board notes that it has 
no discretion in this regard.  It is the regulations that set 
forth the manner in which hearing acuity is evaluated.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a disability rating in 
excess of 10 percent for bilateral hearing loss.  


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


